Citation Nr: 1634063	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-32 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a bilateral wrist disorder.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for obstructive sleep apnea.

8.  Entitlement to service connection for somnambulism.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In February 2016, a travel board hearing was held before the undersigned Veterans Law Judge (VLJ).  At that time, the record was held open for 60 days and the Veteran indicated he would waive RO consideration of any additional evidence submitted.  The Veteran subsequently submitted a medical statement and multiple lay statements.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for a right knee disorder, pes planus, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's bilateral posterior tibial tendonitis, claimed as a bilateral ankle disorder, began during service or is otherwise related to active service or events therein; and there is no evidence of compensably disabling arthritis of the ankles within one year following discharge from active duty.  

2.  The preponderance of the evidence is against finding that the Veteran's bilateral wrist tendonitis began during service or is otherwise related to active service or events therein; and there is no evidence of compensably disabling arthritis of the wrists within one year following discharge from active duty.  

3.  The evidence is at least in equipoise as to whether a lumbar spine disorder is related to active military service or events therein.  

4.  The preponderance of the evidence is against finding that the Veteran currently has obstructive sleep apnea that is related to active service or events therein.

5.  The preponderance of the evidence is against finding that the Veteran currently has somnambulism that is related to active service or events therein.  


CONCLUSIONS OF LAW

1.  Bilateral posterior tibial tendonitis, claimed as a bilateral ankle disorder, was not incurred during active service nor may arthritis of the ankles presumed to have been incurred therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  Bilateral wrist tendonitis was not incurred during active service nor may arthritis of the wrists be presumed to have been incurred therein.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

3.  Resolving reasonable doubt in the Veteran's favor, a lumbar spine disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  Obstructive sleep apnea was not incurred during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  Somnambulism was not incurred during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges the Veteran's contentions that he did not receive the examination notices and his argument that examinations should be rescheduled.  The Board notes, however, that the Veteran did attend necessary examinations in April 2012.  In this regard, the Board acknowledges that the Veteran was not offered a VA examination as pertains to sleep apnea or somnambulism.  Significantly, there is no evidence of these conditions during service or currently, and the Board finds no basis for requesting examinations.  


Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) apply only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Without a current disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Bilateral ankle disorder

In October 2011, the RO denied entitlement to service connection for a bilateral ankle disorder.  The Veteran disagreed with the decision and perfected this appeal.  

In an October 2010 statement the Veteran reported that he experienced pain in both ankles due to numerous sprains suffered during active duty physical training.  At the travel board hearing the appellant reiterated that he experienced wear and tear on his ankles during service.  

Service treatment records show that in June 2001, the Veteran was seen with left ankle complaints.  He reported that he turned his ankle in an altercation two days prior and that he had similar injuries in this area in the past.  The assessment was a left ankle sprain.  Service records do not document further complaints related to the left ankle or any complaints related to the right ankle.  

The Veteran underwent a VA examination in April 2012 following which a diagnosis of bilateral posterior tibial tendonitis was offered.  The Veteran described gradual onset of left medial hindfoot pain while on active duty.  He correlated the onset to rigorous training and work activities.  He indicated that acute symptoms had diminished, but described an episodic course since onset with increasing intensity and frequency of exacerbations.  X-rays of the right ankle were unremarkable.  X-rays of the left ankle noted a mild osseous irregularity of the medial malleolus likely reflecting the sequela of remote trauma.  There was no acute osseous abnormality.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The following rationale was provided:

The service record does not document objective findings consistent with a high energy injury to the soft tissue or osseous structure of veteran's left ankle, [...], such as fracture, internal derangement, or dislocation.  In the absence of such findings a post traumatic or chronic inflammatory process is less likely than not.  Moreover, nor does the service record document repetitive microtrauma which would be required to initiate and sustains a posttraumatic or chronic inflammatory process.  Furthermore, veteran's radiographs do not reveal advanced degenerative changes and therefore are inconsistent with a post traumatic process.  

On review, there is evidence of a current bilateral ankle disorder.  There is, however, no indication of chronic left or right ankle problems during service or evidence of arthritis manifested to a compensable degree within one year following discharge from active duty.  Regarding whether there is any relationship to active service, the VA examiner provided a negative opinion.  The opinion was based on examination findings, a review of the claims folder, and it is supported by an adequate rationale which includes consideration of postservice evidence.  The record does not contain probative evidence to the contrary.  The appeal is denied.

In making this determination, the Board acknowledges the Veteran's contentions that his current ankle issues are related to in-service wear and tear.  His unsubstantiated lay assertions, however, do not outweigh the medical evidence of record.  

As the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

Bilateral wrist disorder

In October 2011, the RO denied entitlement to service connection for a bilateral wrist disorder.  The Veteran disagreed with the decision and perfected this appeal.  

In an October 2010 statement, the Veteran reported that he experiences pain in his wrists from numerous sprains during physical training and while working in the warehouse.  Service treatment records are negative for any complaints or findings related to the wrists.  The Veteran, however, is competent to report wrist pain and his statements arguably are consistent with his duties as a supply administrative clerk.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he has personal knowledge).  

The Veteran underwent a VA wrist examination in April 2012.  Diagnosis was listed as tendonitis in both wrists.  He described the gradual onset of bilateral wrist pain during active duty and he correlated the onset to rigorous training and work activities.  He indicated that acute symptoms had diminished but he described an episodic course since onset with increasing intensity and frequency of exacerbations.  Right wrist x-rays were unremarkable and left wrist x-rays were normal.  The examiner opined that the claimed disorder was less likely than not incurred in or caused by the claimed in-service injury.  The following rationale was provided:

The service record does not document objective findings consistent with a high energy injury to the soft tissue or osseous structure of veteran's [...] wrists such as fracture, internal derangement, or dislocation.  In the absence of such findings a post traumatic or chronic inflammatory process is less likely than not.  Moreover, nor does the service record document repetitive microtrauma which would be required to initiate and sustains a posttraumatic or chronic inflammatory process.  Furthermore, veteran's radiographs do not reveal advanced degenerative changes and therefore are inconsistent with a post traumatic process.  

On review, there is evidence of a current bilateral wrist disorder.  There is, however, no indication of chronic left or right wrist problems during service or evidence of arthritis manifested to a compensable degree within one year following discharge from active duty.  Regarding whether there is any relationship between the current bilateral wrist disorder and active service, the VA examiner provided a negative opinion.  The opinion was based on examination findings, a review of the claims folder, and it is supported by an adequate rationale which considered postservice evidence.  The record does not contain probative evidence to the contrary.  The appeal is denied.

In making this determination, the Board acknowledges the Veteran's contentions that his current wrist problems are related to active service.  His unsubstantiated lay assertions, however, do not outweigh the medical evidence of record.  

As the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

Lumbar spine disorder

In October 2011, the RO denied entitlement to service connection for a lumbar spine disorder.  The Veteran disagreed with the decision and perfected this appeal.  

At the hearing, the Veteran testified that he did lots of lifting in the warehouse and worked 12 hour days.  He stated that there were no back belts or braces when he was in the service and that numerous times he was listed as no duty or light duty.  

On enlistment examination in December 1997, the Veteran's spine was normal on clinical evaluation.  A May 1998 record shows the Veteran was seen for his left knee, but also wanted his back checked.  He reported gradually increasing back pain that started in training.  He stated that it was aggravated by running and prolonged sitting.  The assessment was a lumbar strain.  In June 1998, he reported decreasing back pain and examination was normal.  In August 1998, the Veteran reported that his back hurts after he stood or ran for a long period of time.  Assessment was mechanical low back pain.  In May 2000, the Veteran reported that he was playing basketball and while jumping was pushed in the back.  The assessment was right sided low back pain.  In June 2001, the Veteran presented with complaints of lower back pain for three days.  He had been riding a bike and felt pain to his back.  The impression was muscle spasm and he was referred to physical therapy for hot packs and stretching exercises.  In an undated report of medical history, the Veteran stated that his back was frequently in pain with limited motion and it tends to "sprain" very easily.  

In February 2010, the Veteran presented for chiropractic treatment for low back pain since approximately 2001.  

The Veteran underwent a VA examination in April 2012 following which the diagnosis was lumbar spondylosis.  The Veteran described gradual onset of low back pain during service.  He correlated the onset to rigorous training and work activities.  The examiner opined that the claimed condition was less likely than not incurred in or caused by service.  The following rationale was provided:

The service record does not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the lumbar spine, such as fracture, herniated disc, or dislocation.  In the absence of such findings a post traumatic or chronic inflammatory process is less likely than not.  Moreover, veteran was active duty for less than 10 years.  Thus, any microtrauma, veteran sustained during active duty, even in aggregate, would be insufficient to initiate and sustains a posttraumatic or chronic inflammatory process, since the literature suggest a 10 year exposure as the threshold value.  Furthermore, veteran's radiographs do not reveal advanced degenerative changes and therefore are inconsistent with a post traumatic process.  

In May 2016, the Veteran submitted multiple statements from family and friends, which generally attest that he experienced back pain during service and continuing to date.  

The Veteran also submitted a May 2016 statement from a private chiropractor, Dr. E. G.  The chiropractor indicated the Veteran was first seen by him in February 2010 and at that time, he reported the symptoms started in 2001 during service.  Since that time the appellant was noted to report constant low back pain which varied in intensity.  The chiropractor opined that "it is more likely than not that [the Veteran's] Lumbar Neuritis and Myofascitis originated on active duty.  Therefore, the stated condition was directly caused by active duty military service."  

The Veteran was seen for back pain on several occasions during service and he has provided competent lay statements indicating continued symptoms.  The record contains two medical opinions - one positive and one negative.  The Board can find no particular reason to favor one over the other and in this case, the cause of the Veteran's current lumbar spine disorder may never be known to a certainty.  Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be conclusive or even a preponderance of the evidence in his favor.  Rather, only an approximate balance of positive and negative evidence is needed.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for a lumbar disorder is established.  See 38 C.F.R. § 3.102.  


Obstructive sleep apnea and somnambulism

In October 2011, the RO denied entitlement to service connection for obstructive sleep apnea and somnambulism.  The Veteran disagreed with the decision and perfected this appeal.  

In an October 2010 statement, the Veteran stated he was told by his fellow Marines that he sleep walks and he still does this periodically.  He also reported that he experiences sleep apnea or sleep disturbances.  He argues that both of these conditions are from inconsistent sleep patterns due to active duty requirements.  At the hearing, he testified that he was always sluggish from being overworked.  He also reported that he kind of stopped breathing at night and that he snored.  

Service treatment records are negative for any complaints related to sleep apnea or sleep walking.  Further post-service evidence does not show a current diagnosis of the claimed disorders.  Without a current diagnosis, service connection cannot be established.  See Brammer.

The Board acknowledges that the Veteran is competent to report snoring, sleep walking or other sleep difficulties.  See Layno.  He is not, however, competent to diagnosis either obstructive sleep apnea or somnambulism, nor is he competent to provide a medical opinion addressing the etiology of either disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a bilateral ankle disorder is denied.  

Entitlement to service connection for a bilateral wrist disorder is denied.  

Entitlement to service connection for a lumbar spine disorder is granted.  

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for somnambulism is denied.  


REMAND

Additional development is needed as concerns the remaining issues.  See 38 C.F.R. § 3.159(c).  VA medical records were last printed in July 2013 and updated records should be obtained.  

Right knee disorder

In October 2011, the RO denied entitlement to service connection for a right knee disorder.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran was seen in service for a right knee contusion and a patellofemoral syndrome.  He underwent a VA examination in April 2012 and right knee x-rays showed arthritis.   The examiner provided a negative opinion on direct service connection.  

In an October 2010 statement, the Veteran argued that his right leg had to compensate for the left leg.  The Veteran is currently service-connected for recurrent left knee patellar subluxation, and for residuals of a left knee patellar dislocation and patellofemoral syndrome.  

Under these circumstances, the Board finds that an opinion should be obtained addressing secondary service connection.  See 38 C.F.R. § 3.310 (2015).  




Pes planus

In October 2011, the RO denied entitlement to service connection for pes planus.  The Veteran disagreed with the decision and perfected this appeal.  

In an October 2010 statement, the Veteran reported that his arches collapsed as a result of many hours of continuously walking, marching, working out and working in combat boots.  He further stated that he no longer has an arch in his feet.  

At the travel board hearing, the Veteran testified that flat feet did not exist prior to service and that he was entitled to the presumption of soundness.  

Service treatment records show that in his report of medical history completed at enlistment in December 1997, the Veteran denied having foot trouble.  The corresponding enlistment examination, however, noted mild, asymptomatic pes planus.  There was no history of orthotics.  As flat feet were clearly found and diagnosed at enlistment, the appellant's feet may not be presumed to have been sound at enlistment.  See 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2015).  

Service treatment records do not include a separation examination.  Considering the Veteran's contentions, the Board finds that an examination is needed to determine whether his preexisting flat feet were aggravated beyond natural progression during active service.  

Tinnitus

In October 2011, the RO denied entitlement to service connection for tinnitus.  The Veteran disagreed with the decision and perfected this appeal.  

In an October 2010 statement and at the hearing, the Veteran related his tinnitus to rifle training and shooting while on active duty.  

The Veteran underwent a VA examination in April 2012.  Audiometric findings showed sensorineural hearing loss and the Veteran meets the criteria for a hearing loss disability.  The examiner opined that the Veteran has a diagnosis of clinical hearing loss and his tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

The Board acknowledges the above opinion.  The Veteran, however, is not service-connected for hearing loss nor has he filed such a claim.  Accordingly, the opinion is inadequate and a remand is needed to obtain an opinion on direct service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Center in San Diego, California for the period since July 2013.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The April 2012 right knee examination should be returned for addendum.  If the April 2012 examiner is unavailable, the requested information should be obtained from a similarly qualified examiner.  Another examination is not necessary unless requested by the examiner.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner is to opine whether it is at least as likely as not that any current right knee disorder is proximately due to service-connected left knee disorder.  

If the examiner determines the right knee disorder was not caused by the left knee disorder, then he/she should opine whether it is at least as likely as not that any diagnosed right knee disorder was permanently aggravated by any service connected left knee disorder.  If aggravation is found, the examiner must provide the baseline level of disability.  A complete rationale for any opinion expressed must be provided.  

3.  The Veteran should be afforded a VA podiatric examination.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner is requested to opine whether it is at least as likely as not that the Veteran's preexisting flat feet were aggravated beyond natural progression during active service.  In making this determination the examiner should consider the Veteran's lay statements concerning collapsed arches during service.  A complete rationale for any opinion expressed must be provided.  

4.  The April 2012 tinnitus examination should be returned for addendum.  If the April 2012 examiner is unavailable, the requested information should be obtained from a similarly qualified examiner.  Another examination is not necessary unless requested by the examiner.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner is requested to opine whether it is at least as likely as not that tinnitus is directly related the claimant's to active service or events therein, to include noise exposure.  A complete rationale for any opinion expressed must be provided.

5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

7.  Upon completion of the requested development, readjudicate the appeal issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


